*203Per Curiam,
Mason, Chief Justice.
The plaintiffs in error were sued below on four promissory notes, described in seperate counts. The error assigned consists in the fact that there is a misdescription of one of those notes. Correct copies of the notes were, however, given, each referring to its appropriate count.
The variance alluded to seems to be material, and the only question to be considered, is, whether that defect can be reached in this manner. A special demurrer to the declaration for this variance would have been sustained. But where a plaintiff in pursuance of the statute has appended a correct copy of the note to his declaration, ought the defendant to be permitted to suffer a default or go to trial, and afterwards reverse the whole proceedings by a writ of error for a defect by which he could not have been substantially prejudiced ? We think not. Whether the copy of the note thus given is to be regarded as a part of the declaration we need not now decide. At least the defendant is fully apprized of the exact nature of the instrument on which he is sued. Judgment here will be a sufficient bar to another suit on the same note, for the note given in evidence in this case must have been substantially the same as that set forth in the copy, not that which is described in the declaration. Where there is a variance therefore between the description and the copy, the defendant has no difficulty in determining which he is to defend against; nor is there any difficulty afterwards in ascertaining the instrument upon which the judgment must have been rendered. We think it therefore inconsistent with the prompt administration of justice as well as with the general principles of pleading, to permit the defendant to raise a successful objection at this stage of the proceedings. Had he desired the copy of the note and the description in the declaration to correspond precisely, he should have demurred at the proper time.
The judgment below will therefore be affirmed.